DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                             K.E.D.,

                           Appellant,

                               v.

                      STATE OF FLORIDA,

                            Appellee.


                          No. 2D20-677


                       September 17, 2021

Appeal from the Circuit Court for Hillsborough County; Thomas N.
Palermo, Judge.

Howard L. Dimmig, II, Public Defender, and Joanna Beth Conner,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and C. Todd
Chapman, Tampa, for Appellee.


PER CURIAM.

     Affirmed.


NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2